Citation Nr: 0020622	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for a psychiatric 
disorder claimed as depression, including as due to an 
undiagnosed illness.

3. Entitlement to service connection for lipoma (claimed as 
knots on the back of neck and head), including as due to 
an undiagnosed illness.

4. Entitlement to service connection for fatigue, including 
as due to an undiagnosed disorder.

5. Entitlement to service connection for generalized joint 
and muscle pain, including as due to an undiagnosed 
illness.

6. Entitlement to service connection for residuals of a right 
shoulder injury.

7. Entitlement to an original rating in excess of 10 percent 
for headaches.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a February 1999 statement to the RO, the veteran's service 
representative requested that all the issues on appeal be 
removed from the Board's docket.  In a March 1999 letter to 
the veteran, the RO requested that he clarify which issues he 
wished to withdraw or if he wished to withdraw all issues on 
appeal.  See 38 C.F.R. § 20.204 (1999) (A substantive appeal 
may only be withdrawn by the appellant in writing before the 
Board decision is promulgated).  The veteran did not reply to 
the RO's letter.  As such, the Board will address the issues 
as set forth on the decision title page.




REMAND

The record reflects that in May 2000, within 90 days after 
the appellate record was forwarded to the Board, and before 
initial Board review was undertaken, the RO received a packet 
of materials from the veteran that included lay statements 
and private and VA medical records, dated from 1991 through 
2000, in support of his claims.  The RO promptly forwarded 
this material to the Board.  Under the provisions of 38 
C.F.R. § 20. 1304 (1999), as the veteran submitted the 
evidence in timely fashion and has not waived initial 
consideration of the information by the regional office, the 
additional evidence must, be initially reviewed by the RO.

Accordingly, the Board finds that the following additional 
development is warranted:

The RO should review the newly received 
evidence and, thereafter, undertake any 
further development indicated.  Then the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a psychiatric disorder 
claimed as depression, fatigue, 
generalized joint pain and lipoma, 
including as due to an undiagnosed 
disorder, service connection for post-
traumatic stress disorder and a right 
shoulder disorder and an original rating 
in excess of 10 percent for headaches.  
If any determination remains adverse to 
the veteran, he and his representative 
should be provided copies of a 
supplemental statement of the case and 
afforded a reasonable time to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition of the remaining matter on 
appeal pending completion of the requested action.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




